DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1, B4 and C2 (i.e., claims 1-8 and 10-12) in the reply filed on 06/17/20 is acknowledged. However, for the sole purpose of advancing  prosecution, the election of species related to Species A and Species B is/are hereby withdrawn. Therefore, all species/claims related to Species A and Species B are hereby rejoined and fully examined for patentability. However, claim 9 remains withdrawn from consideration as being directed to non-elected Species C1. 

Priority
This application is a division of application S/N 16/209080, filed 12/04/18. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/21 was considered by the examiner.
Drawings
The drawings were received on 01/13/21.

Specification
The disclosure is objected to because of the following informalities: the current status of the parent application (whether abandoned or patented/patent #) must be updated. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Xue 5702837.
As to claims 1-2, 4 and 10:
Xue discloses that it is known in the art to make (i.e., a process of making) a contact bonding material composition for a solid oxide fuel cell, thus, making or providing a solid oxide fuel cell (SOFC) comprising an anode, a cathode and a separator/interconnector (Abstract; COL 1, lines 8-11; COL 2, line 63 to COL 3, line 5; COL 3, lines 48-52; COL 5, lines 5-10) comprising a sprayed slurry (i.e., applicant’s broadly claimed print ink) (Col 3, lines 60-61; COL 5, lines 60-63; COL 6, line 52) comprising a conductive material such as cobalt oxide and platinum as an additive; a plasticizer such as butyl benzyl phthalate; a solvent which can be any type of organic or inorganic solvent; and a binder such as cellulose (COL 2, lines 33-65; COL 3, lines 5-40; COL 5, lines 20-50; COL 6, lines 10-50; COL 2, lines 18-25; see EXAMPLES 1-4). Xue discloses the use of a strontium-doped lanthanum manganite as part of an electrically active material forming and/or in contact with the contact bonding element including protruding parts (COL 1, lines 18-20). 
In Xue, the contact bonding material/composition is placed between the electrode and the interconnect (regardless of the electrode polarity), and it assists in conforming to flat surfaces (i.e., flatness variations) or abutting surfaces (i.e., high points) by a flattening process (Col 1, line 50-60), is applied as an interlayer between the laying surfaces of the electrode material to be bonded (COL 2, lines 64-66), thereby forming strong and reliable electrode to electrode, or electrode to interconnect bonding for SOFC applications, and creating bonds which are compatible with both anode material and interconnect materials and are conductive in SOFC operating environments (COL 2, line 62 to COL 3, line 5; COL 3, line 48-52; COL 5, lines 1-12; COL 2, lines 14-17; Abstract). It is noted that the contact bonding material/composition of Xue forms a smooth reliable interface between the electrode component and the interconnect. 
As to claims 3 and 6-7:
Xue discloses the use of a strontium-doped lanthanum manganite (LSM) as part of an electrically active material (COL 1, lines 18-20).
As to claim 4:
Xue discloses the use of a plasticizer such as butyl benzyl phthalate (COL 2, lines 33-65; COL 3, lines 5-40; COL 5, lines 20-50; COL 6, lines 10-50; COL 2, lines 18-25; see EXAMPLES 1-4).
	Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xue 5702837 as applied to claims 1 and 3 above, and further in view of either: (a) Pliszka 2006/0198812, and/or (b) Bloom 2011/0112573.
Xue is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific plasticizer. 
As to claims 4-5:
	In this respect:
(a) Pliszka discloses that it is known in the art to use glyceride (also known as diacetylated monoglyceride; C14-22 mono) as a liquid sealant or as a sealing liquid, or as a composition useful for forming seals (Abstract; Title; 0017);
(b) Bloom discloses that it is known in the art to use glyceride (also known as diacetylated monoglyceride; C14-22 mono) as part of a sealant comprising a plasticizer including mono-/di-glycerides (0242). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific plasticizer of any of Pliszka or Bloom 
as the plasticizing material in Xue as the prior art teaches that the specifically disclosed glyceride is useful component in sealant compositions/materials and/or has suitable mechanical/liquid sealing characteristics.  Further, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. Stated differently, one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xue 5702837 as applied to claims 1 and 4 above, and further in view of Sato et al 2018/0029926.
Xue is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific solvent and binder. 
As to claim 8:
	In this respect, Sato et al disclose that it is known in the art to make a glass composition for sealing, or being used as sealant in a providing a seal (i.e., the contact material composition) at junctions between solid oxide fuel cell (SOFC) components (0020; 0001; 0002; 0003; Title/Abstract) wherein the seal comprises a binder made of ethylcellulose (0049); and solvents such as terpineol (0050), and plasticizers (0051). In Sato et al, the sealing composition is applied by printing (0052).
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific solvent and binder of Sato et al as the solvent and binder materials in Xue  as Sato et al teach that it is commonplace in the solid oxide fuel cell field to employ the specifically disclosed binder/solvent materials in order to obtain a sealing composition for use as a sealant or seal at junctions between solid oxide fuel cell components which exhibits a thermal coefficient of at least 130 x 10-7/°C and improved durability of its electrical insulating property and sealing property, and thus being thermally compatible with the operational conditions of the SOFC system. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xue 5702837 as applied to claims 1-2 above, and further in view of Zheng 2003/0235738.
Xue is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific curing/firing technique. 
As to claims 11-12:
	In this respect, Zheng discloses that it is known in the art to make a solid oxide fuel cell (SOFC) wherein a paste/slurry made by mixing a solvent/plasticizer such as terpinol, a binder and powders (0054; 0059-60) can be used to form part of the anode/cathode electrode structure (0054-0055, 0057) and can be subject to curing and/or sintering (firing) (0061). In this case, the teachings of Zheng readily envision the step of curing/sintering/firing solid oxide fuel cell components/constituents including or not including a solvent/plasticizer and/or a binder. That is, Zheng conceptualizes the employment of curing/sintering/firing techniques for making, fabricating and/or processing solid oxide fuel cell components/constituents. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific curing/firing technique of Zheng in the method of Xue to burn off the plasticizer/binder as instantly claimed because Zheng teaches that the specifically disclosed curing/sintering (firing) technique assists in the process of making solid oxide fuel cell components to selectively dry and/or harden them and to form different design patterns and shapes while utilizing less material and yielding a lighter fuel cell structure. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727